


Exhibit 10.22

 

SIXTH AMENDMENT TO
HADDRILL EMPLOYMENT AGREEMENT

 

This Sixth Amendment to the Employment Agreement (the “Sixth Amendment”) is made
and entered into as of December 30, 2008 (the “Effective Date”), by and between
Bally Technologies, Inc., a Nevada corporation (the “Company”), and Richard
Haddrill (“Haddrill”).

 

WHEREAS, the Company and Haddrill are parties to that certain Employment
Agreement dated as of June 30, 2004, as amended on December 22, 2004, June 13,
2005, June 20, 2006, February 13, 2008, and October 22, 2008 (as amended, the
“Employment Agreement”) pursuant to which Haddrill is employed as the Company’s
Chief Executive Officer; and

 

WHEREAS, the Company and Haddrill desire to amend the Employment Agreement in
accordance with and subject to the terms and conditions of this Sixth Amendment;

 

NOW THEREFORE, on the basis of the foregoing premises and in consideration of
the mutual covenants and agreements contained herein, the parties hereto agree
as follows:

 

1.             The Company and Haddrill agree that Section 4(c) of the
Employment Agreement is deleted in its entirety and replaced by the following:

 

“(c)         Club Initiation Fee. Payment of the initiation fee to the golf or
country club of Haddrill’s choice, in the Las Vegas, Nevada, area, subject to
approval by the Board of Directors. To the extent Haddrill pays such fees
directly and is subsequently reimbursed by the Company, any such reimbursement
shall be made by the last day of the calendar year following the calendar year
in which the fee was incurred, and the fees eligible for reimbursement in any
one calendar year shall not affect the fees eligible for reimbursement in any
other calendar year.”

 

2.             The Company and Haddrill agree that Section 5 of the Employment
Agreement is deleted in its entirety and replaced by the following:

 

“5.           Business and other Expenses. The Company shall reimburse Haddrill
for reasonable business expenses (including first-class commercial air travel,
as appropriate) in accordance with the Company’s business expense policy. Any
reimbursement made by the Company pursuant to this paragraph 5 shall be made by
the last day of the calendar year following the calendar year in which the
expense was incurred, and the expenses eligible for reimbursement in any one
calendar year shall not affect the expenses eligible for reimbursement in any
other calendar year.”

 

3.             The Company and Haddrill agree that Section 7 of the Employment
Agreement is hereby amended by adding the following new Section 7(g) to read as
following:

 

--------------------------------------------------------------------------------


 

“(g)         Termination of Employment. For all purposes of (i) this Employment
Agreement and (ii) any award of Restricted Stock Units to Haddrill (whether or
not referred to in this Employment Agreement) if such award constitutes a
deferral of compensation within the scope of Treas. Reg. Section 1.409A,
“termination,” “termination of employment,” and any phrase of similar meaning
shall have the meaning assigned to such term in Treas. Reg. section
1.409A-1(h)(1).”

 

4.             The Company and Haddrill agree that Section 8(d)(i) of the
Employment Agreement is deleted in its entirety and replaced by the following:

 

“(d)         (i) Upon a Change of Control, as hereinafter defined, (A) the
Company shall pay to Haddrill $980,000, and (B) Haddrill shall be entitled to
retain the rights granted hereunder to (1) all of the Restricted Stock Units and
Additional Restricted Stock Units granted to him irrespective of the vesting
schedules or distribution provisions set forth on Schedules B and B-1,
respectively hereof; provided that he shall not be entitled to receive a
distribution of the shares represented by the Restricted Stock Units or the
Additional Restricted Stock Units until the first date on which the Company
reasonably anticipates, or should reasonably anticipate, that if the
distribution is made on such date, the deduction of such payment will not be
barred by application of Section 162(m) of the Internal Revenue Code (the
“Code”), and (2) all of the Options and Additional Options granted to him
irrespective of the vesting schedules set forth in Schedules A and A-1,
respectively, hereof, and all such Restricted Stock Units, Additional Restricted
Stock Units, Options and Additional Options shall vest immediately.
Notwithstanding paragraphs 8(a) through (c), upon a Change of Control the
Company shall have no further obligations under this Agreement other than as set
forth in this paragraph 8(d). For purposes of this paragraph 8(d), a “Change of
Control” shall mean: (i) the date any unaffiliated person, entity or group (as
defined in Treas. Reg. 1.409A-3(i)(5)(v)(B)) (a “Third Party”) acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons), directly or indirectly, ownership of
Company stock having more than 50% of the combined voting power of the Company’s
then outstanding voting securities entitled to vote generally in the election of
directors; (ii) consummation of a reorganization, merger or consolidation of the
Company; (iii) the date a Third Party acquires, directly or indirectly,
ownership of a substantial portion of the Company’s assets equal to or more than
50% of the total gross fair market value (as defined in Treas. Reg.
1.409A-3(i)(5)(vii)) of all of the assets of the Company immediately before such
acquisition or acquisitions; or (iv) the date a majority of members of the
Company’s Board of Directors (together with any directors elected or nominated
by a majority of such members) is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board of Directors before the date of the appointment or
election; except that any event or transaction which would be a “Change of
Control” under clauses (ii) or (iii) of this definition shall not be a Change of
Control if persons who were the equity holders of the Company immediately prior
to such event or transaction (other than the acquirer in the case of a
reorganization, merger or consolidation), immediately thereafter, beneficially
own more than 50% of the combined voting power of the Third Party’s or the
reorganized, merged or consolidated company’s then outstanding voting securities
entitled to vote generally in the election of directors. The foregoing
definition of “Change of Control” is intended to be consistent with the
requirements for a “change in control

 

2

--------------------------------------------------------------------------------


 

event” that are set forth in Treas. Reg. §1.409A-3(i)(5) and shall be
interpreted in a manner consistent with that intent.

 

5.             The Company and Haddrill agree that Section 8(e) of the
Employment Agreement is deleted in its entirety and replaced by the following:

 

“(e)         The payment to Haddrill of any amounts pursuant to this paragraph 8
shall be conditioned upon the execution by Haddrill and the Company of a mutual
release agreement providing for the release of all claims against the Company
and Haddrill, respectively, except for claims arising under or in connection
with such mutual release agreement; provided further, that such payments under
this paragraph 8 shall be made only if such mutual release agreement is agreed
upon and executed by Haddrill and the Company no later than sixty (60) days
following the date of termination of employment or the date of a Change of
Control.”

 

6.             The Company and Haddrill agree that Section 8 of the Employment
Agreement is hereby amended by adding the following new Section 8(f) to read as
follows:

 

“(f)          Six-Month Delay for Payments to Specified Employee. If Haddrill is
a Specified Employee (as defined below) as of the date of his termination of
employment under this Agreement, notwithstanding any other provision of this
Agreement, any payment to Haddrill following a termination of employment
described in paragraph 7(b), paragraph 7(c) and paragraph 7(f) will be
accumulated (the “Accumulated Amount”) and Haddrill’s right to receive payment
or distribution of such Accumulated Amount will be delayed until the earlier of
Haddrill’s death or the first day of the seventh month following Haddrill’s
termination of employment (the “Termination Payment Date”), whereupon the
Accumulated Amount will be paid or distributed to Haddrill and the normal
payment or distribution schedule for any remaining payments or distributions
will resume. During the period during which the payment of the Accumulated
Amount is delayed pursuant to Code Section 409A, such amount will be set aside
in a “rabbi trust” (within the meaning of Internal Revenue Service Revenue
Procedure 92-64) established by the Company for purposes of holding the funds
constituting the Accumulated Amount. Such funds shall be invested in short-term
U.S. Government obligations until the Termination Payment Date, and an amount
equal to the interest earned on obligations held by the rabbi trust shall be
paid to Haddrill on the Termination Payment Date or, if later, the date the
Termination Payment is actually paid to Haddrill.

 

For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder
(“Final 409A Regulations”), provided, however, that, as permitted in the Final
409A Regulations, the Company’s Specified Employees and its application of the
six-month delay rule of Code Section 409A(a)(2)(B)(i) shall be determined in
accordance with rules adopted by the Board of Directors or a committee thereof,
which shall be applied consistently with respect to all nonqualified deferred
compensation arrangements of the Company, including this Agreement.”

 

3

--------------------------------------------------------------------------------


 

7.             Notwithstanding anything to the contrary in the Employment
Agreement, if Haddrill ceases to be employed with the Company on or before
December 31, 2008, this Sixth Amendment shall not affect any deferred
compensation (within the meaning of Code Section 409A) that would otherwise be
payable to Haddrill in 2008.

 

[signatures on next page]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Haddrill have duly executed this Sixth
Amendment as of the date first above written.

 

 

 

BALLY TECHNOLOGIES, INC.

 

 

 

 

By:

/s/ Mark Lerner

 

Name:

MARK LERNER, Secretary

 

Title:

 

 

 

 

 

 

/s/ Richard Haddrill

 

RICHARD HADDRILL

 

5

--------------------------------------------------------------------------------

 
